PER CURIAM:
Samuel L. Alexander appeals the district court’s order dismissing his complaint alleging claims pursuant to 42 U.S.C. § 1983 (2000), the Fair Credit Reporting Act, 15 U.S.C.A. §§ 1681-1681x (West 1998 & Supp.2008), and the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (West 1998 & Supp.2008), as well as several Maryland statutory and common law claims. We have reviewed the record and find no reversible error. Accordingly, we deny Alexander’s motion to compel responses from the Appellees and affirm the district court’s order. See Alexander v. District of MD for Charles County, No. 8:07-cv-01647-DKC (D.Md. March 20, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.